 

Exhibit 10.3

 

INDEMNIFICATION SHARES ESCROW AGREEMENT

 

This Indemnification Shares Escrow Agreement (the “Agreement”) is entered into
as of May 22, 2015, by and among Akoustis Technologies, Inc. (formerly known as
Danlax, Corp.), a Nevada corporation (the “Parent”), Jeffrey B. Shealy, a North
Carolina resident (the “Indemnification Representative”), and CKR Law LLP, as
escrow agent (the “Escrow Agent”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Merger Agreement (as
defined below).

 

WHEREAS, the Parent has entered into an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) among Akoustis, Inc., a Delaware
corporation (the “Company”), Parent and Akoustis Acquisition Corp., a Delaware
corporation and a wholly-owned acquisition subsidiary of the Parent
(“Acquisition Subsidiary”), pursuant to which (i) Acquisition Subsidiary will
merge with and into the Company, with the Company surviving the merger, (ii) the
Company will become a wholly-owned subsidiary of the Parent, and (iii) the
Company Stockholders will receive shares of the Parent Common Stock in exchange
for their shares of the Company Common Stock and Company Preferred Stock issued
and outstanding immediately prior to the Effective Time (other than Dissenting
Shares, if any), as equal to the applicable Conversion Ratio (“Merger Shares”);
and

 

WHEREAS, in lieu of any fractional Merger Shares that would have otherwise been
issuable, each former Company Stockholder that would have been entitled to
receive a fractional share shall, on proper surrender of such person’s Company
Stock Certificates, receive such whole number of Merger Shares as is equal to
the precise number of Merger Shares to which such Company Stockholder would be
entitled, rounded up to the nearest whole number (with a fractional interest
equal to 0.5 rounded upward to the nearest whole number); provided that each
Company Stockholder shall receive at least one Merger Share; and

 

WHEREAS, the Merger Agreement provides that ninety-five percent (95%) of the
Merger Shares to be issued to such Company Stockholders shall be delivered to
such Company Stockholders and five percent (5%) of the Merger Shares (the
“Indemnification Escrow Shares”) shall be delivered to the Escrow Agent to
secure the indemnification obligations under the Merger Agreement of the Company
Stockholders as of the Closing Date (collectively, the “Indemnifying
Stockholders”), to the Parent; and

 

WHEREAS, the Merger Agreement provides for the execution of this Agreement and
the establishment of an escrow account and the parties hereto desire to
establish the terms and conditions pursuant to which such escrow account will be
established and maintained.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

 

 

 

1.          Escrow and Indemnification.

 

(a)   Escrow of Shares. Simultaneously with the execution of this Agreement, the
Parent shall cause to be issued and shall deposit with the Escrow Agent
certificates representing an aggregate number of shares of the Parent Common
Stock computed based upon the applicable Conversion Ratio, as determined
pursuant to Section 1.5(b) of the Merger Agreement, issued in the name of the
Escrow Agent. The Escrow Agent agrees to hold the Indemnification Escrow Shares
in escrow, subject to the terms and conditions of this Agreement.

 

(b)   Indemnification. Section 6.1 of the Merger Agreement provides that the
Company Stockholders shall indemnify and hold harmless the Parent from and
against certain Damages (as defined in Section 6.1 of the Merger Agreement) on
the terms and conditions contained in Article VI of the Merger Agreement. The
Indemnification Escrow Shares shall be (i) security for such indemnity
obligation of the Indemnifying Stockholders, subject to the limitations, and in
the manner provided, in this Agreement and the Merger Agreement and (ii) except
with respect to any fraud or willful misconduct by the Company in connection
with the Merger Agreement, shall be the exclusive means for the Parent to
collect any Damages with respect to which the Parent is entitled to
indemnification under Article VI of the Merger Agreement.

 

(c)    Dividends, Etc. Any securities distributed in respect of or in exchange
for any of the Indemnification Escrow Shares, whether by way of stock dividends,
stock splits or otherwise, shall be issued in the name of the Escrow Agent or
its nominee and shall be delivered to the Escrow Agent, who shall hold such
securities in escrow. Such securities shall be considered Indemnification Escrow
Shares for purposes hereof. Any cash dividends or property (other than
securities) distributed in respect of the Indemnification Escrow Shares shall
promptly be distributed by the Escrow Agent to the Indemnifying Stockholders in
accordance with Section 2(c) hereof.

 

(d)   Voting of Shares. The Indemnification Representative shall have the right,
in his sole discretion, on behalf of the Indemnifying Stockholders, to direct
the Escrow Agent in writing as to the exercise of any voting rights pertaining
to the Indemnification Escrow Shares, and the Escrow Agent shall comply with any
such written instructions. In the absence of such instructions, the Escrow Agent
shall vote all of the Indemnification Escrow Shares of each Indemnifying
Stockholder in the exact proportions as such Indemnifying Stockholder votes its
other shares of Parent Common Stock, or shall not vote any of such Indemnifying
Stockholder’s Indemnification Escrow Shares if such Indemnifying Stockholder
does not vote any of its other shares of Parent Common Stock. The
Indemnification Representative shall have no obligation to solicit consents or
proxies from the Indemnifying Stockholders for purposes of any such vote.

 

2

 

 

(e)   Transferability. The respective interests of the Indemnifying Stockholders
in the Indemnification Escrow Shares shall not be assignable or transferable,
other than by operation of law. Notice of any such assignment or transfer by
operation of law shall be given to the Escrow Agent and the Parent, and no such
assignment or transfer shall be valid until such notice is given.

 

2.          Distribution of Indemnification Escrow Shares.

 

(a)   The Escrow Agent shall distribute the Indemnification Escrow Shares only
in accordance with (i) a written instrument delivered to the Escrow Agent that
is executed by both the Parent and the Indemnification Representative and that
instructs the Escrow Agent as to the distribution of some or all of the
Indemnification Escrow Shares, (ii) an order of a court of competent
jurisdiction, a copy of which is delivered to the Escrow Agent by either the
Parent or the Indemnification Representative, that instructs the Escrow Agent as
to the distribution of some or all of the Indemnification Escrow Shares, or
(iii) the provisions of Section 2(b) hereof.

 

(b)   Within five (5) business days after May 22, 2017 (the “Termination Date”),
the Escrow Agent shall distribute or cause the Parent’s transfer agent to
distribute to the Indemnifying Stockholders all of the Indemnification Escrow
Shares then held in escrow, registered in the names of the Indemnifying
Stockholders. Notwithstanding the foregoing, if the Parent has previously
delivered to the Escrow Agent a copy of a Claim Notice (as hereinafter defined)
and the Escrow Agent has not received written notice executed by Parent and the
Indemnification Representative of the resolution of the claim covered thereby,
or if Parent has previously delivered to the Escrow Agent a copy of an Expected
Claim Notice (as hereinafter defined) and the Escrow Agent has not received
written notice executed by Parent and Indemnification Representative of the
resolution of the anticipated claim covered thereby, the Escrow Agent shall
retain in escrow after the Termination Date such number of Indemnification
Escrow Shares as have a Value (as defined in Section 3 below) equal to the
Claimed Amount (as hereinafter defined) covered by such Claim Notice or equal to
the estimated amount of Damages set forth in such Expected Claim Notice, as the
case may be. Any Indemnification Escrow Shares so retained in escrow shall be
distributed only in accordance with the terms of clauses (i) or (ii) of Section
2(a) hereof. For purposes of this Agreement, a “Claim Notice” means a written
notification under the Merger Agreement given by the Parent to the Indemnifying
Stockholders with a copy to the Indemnification Representative which contains
(i) a description and the amount (the “Claimed Amount”) of any Damages incurred
or reasonably expected to be incurred by the Parent, (ii) a statement that the
Parent is entitled to indemnification under Article VI of the Merger Agreement
for such Damages and a reasonable explanation of the basis therefor, and (iii) a
demand for payment (in the manner provided in Section 6.3 of the Merger
Agreement) in the amount of such Damages. For purposes of this Agreement, an
“Expected Claim Notice” means a notice delivered pursuant to the Merger
Agreement by the Parent to an Indemnifying Stockholder (with a copy to the
Indemnification Representative), before expiration of a representation or
warranty, to the effect that, as a result a legal proceeding instituted by or
written claim made by a third party, the Parent reasonably expects to incur
Damages as a result of a breach of such representation or warranty.

 

3

 

 

(c)   Any distribution of all or a portion of the Indemnification Escrow Shares
to the Indemnifying Stockholders shall be made by delivery of stock certificates
issued in the name of the Indemnifying Stockholders in proportion to each such
Indemnifying Stockholder’s original contribution of Indemnification Escrow
Shares pursuant to the terms of the Merger Agreement. Distributions to the
Indemnifying Stockholders shall be made by mailing stock certificates to such
holders at their respective addresses shown on the stock records of the Company
as of the Closing Date (or such other address as may be provided in writing to
the Escrow Agent by any such Indemnifying Stockholder). No fractional
Indemnification Escrow Shares shall be distributed to Indemnifying Stockholders
pursuant to this Agreement. Instead, the number of shares that each Indemnifying
Stockholder shall receive shall be rounded up or down to the nearest whole
number (provided that the Indemnification Representative shall have the
authority to effect such rounding in such a manner that the total number of
whole Indemnification Escrow Shares to be distributed equals the number of
Indemnification Escrow Shares then held in escrow). In the event of the issuance
of securities or distribution of cash dividends or property to Escrow Agent with
respect to Indemnification Escrow Shares, such securities, cash and/or property
shall be distributed to the Indemnifying Stockholders contemporaneous and
proportional with the stock certificates evidencing the Indemnification Escrow
Shares being distributed by Escrow Agent pursuant to this Agreement.

 

3.          Valuation of Indemnification Escrow Shares. For purposes of this
Agreement, the “Value” of any Indemnification Escrow Shares shall be $1.50 per
share, multiplied by the number of such Indemnification Escrow Shares.

 

4.          Fees and Expenses of Escrow Agent. The Parent shall pay a fee of
$2,500 to the Escrow Agent at Closing for its services and reimburse the Escrow
Agent for all out-of-pocket expenses reasonably incurred by the Escrow Agent for
the services to be rendered by the Escrow Agent hereunder, including without
limitation, all bank charges, courier charges and transfer agent fees.

 

5.          Limitation of Escrow Agent’s Liability.

 

(a)   The Escrow Agent shall incur no liability with respect to any action taken
or suffered by it in reliance upon any notice, direction, instruction, consent,
statement or other documents believed by it to be genuine and duly authorized,
nor for other action or inaction except its own willful misconduct or gross
negligence. The Escrow Agent shall not be responsible for the validity or
sufficiency of this Agreement. In all questions arising under this Agreement,
the Escrow Agent may rely on the advice of counsel, and the Escrow Agent shall
not be liable to anyone for anything done, omitted or suffered in good faith by
the Escrow Agent based on such advice. The Escrow Agent shall not be required to
take any action hereunder involving any expense unless the payment of such
expense is made or provided for in a manner reasonably satisfactory to it. In no
event shall the Escrow Agent be liable for indirect, punitive, special or
consequential damages.

 

4

 

 

(b)   The Parent and the Indemnifying Stockholders agree to indemnify the Escrow
Agent for, and hold it harmless against, any loss, liability or expense incurred
without gross negligence or willful misconduct on the part of Escrow Agent,
arising out of or in connection with its carrying out of its duties hereunder.
The Parent, on the one hand, and the Indemnifying Stockholders, on the other
hand, shall each be liable for one-half of such amounts, provided that the
Indemnification Escrow Shares shall constitute the sole and exclusive source for
satisfaction of the Indemnifying Stockholders’ obligations hereunder and the
Indemnifying Stockholders shall in no event be responsible for amounts in excess
of the value of the Escrow Shares at the time the indemnification is paid.

 

6.          Liability and Authority of Indemnification Representative;
Successors and Assignees.

 

(a)   The Indemnification Representative shall not incur any liability to the
Indemnifying Stockholders with respect to any action taken or suffered by him in
reliance upon any note, direction, instruction, consent, statement or other
documents believed by him to be genuinely and duly authorized, nor for other
action or inaction except his own willful misconduct or gross negligence. The
Indemnification Representative may, in all questions arising under this
Agreement, rely on the advice of counsel and the Indemnification Representative
shall not be liable to the Indemnifying Stockholders for anything done, omitted
or suffered in good faith by the Indemnification Representative based on such
advice.

 

(b)   In the event of the death or permanent disability of the Indemnification
Representative, or his or her resignation or termination as an Indemnification
Representative, a successor Indemnification Representative shall be elected by a
majority vote of the Indemnifying Stockholders, with each such Indemnifying
Stockholder (or his, her or its successors or assigns) to be given a vote equal
to the number of votes represented by the shares of stock of the Company held by
such Indemnifying Stockholder immediately prior to the effective time of the
Merger Agreement. Each successor Indemnification Representative shall have all
of the power, authority, rights and privileges conferred by this Agreement upon
the original Indemnification Representative, and the term “Indemnification
Representative” as used herein shall be deemed to include each successor
Indemnification Representative.

 

(c)   The Indemnification Representative shall have full power and authority to
represent the Indemnifying Stockholders, and their successors, with respect to
all matters arising under this Agreement and Article VI of the Merger Agreement
and all actions taken by the Indemnification Representative hereunder or under
Article VI of the Merger Agreement shall be binding upon the Indemnifying
Stockholders, and their successors, as if expressly confirmed and ratified in
writing by each of them. Without limiting the generality of the foregoing, the
Indemnification Representative shall have full power and authority to interpret
all of the terms and provisions of this Agreement, to compromise any claims
asserted hereunder and to authorize any release of the Indemnification Escrow
Shares to be made with respect thereto, on behalf of the Indemnifying
Stockholders and their successors.

 

5

 

 

(d)   After Closing Date, the majority vote of the Indemnifying Stockholders may
terminate the Indemnification Representative and appoint a successor
Indemnification Representative in accordance with the terms of Section 6(b)
above.

 

(e)    The Escrow Agent may rely on the Indemnification Representative as the
exclusive agent of the Indemnifying Stockholders under this Agreement and shall
incur no liability to any party with respect to any action taken or suffered by
it in good faith reliance thereon.

 

7.          Amounts Payable by Indemnifying Stockholders. The amounts payable by
the Indemnifying Stockholders under this Agreement (i.e., the indemnification
obligations pursuant to Section 5(b)) shall be payable solely as follows. The
Escrow Agent shall notify the Indemnification Representative of any such amount
payable by the Indemnifying Stockholders as soon as it becomes aware that any
such amount is payable, with a copy of such notice to the Parent. On the sixth
(6th) business day after the delivery of such notice, the Escrow Agent shall
sell such number of Indemnification Escrow Shares (up to the number of
Indemnification Escrow Shares then available in the Indemnification Shares
Escrow Account), subject to compliance with all applicable securities laws, as
is necessary to raise such amount, and shall be entitled to apply the proceeds
of such sale in satisfaction of such indemnification obligations of the
Indemnifying Stockholders; provided that if the Indemnification Representative
delivers to the Escrow Agent (with a copy to the Parent), within five (5)
business days after delivery of such notice by the Indemnification
Representative, a written notice contesting the legitimacy or reasonableness of
such amount, then the Escrow Agent shall not sell Indemnification Escrow Shares
to raise the disputed portion of such claimed amount except in accordance with
the terms of clauses (i) or (ii) of Section 2(a).

 

8.          Termination. This Agreement shall terminate upon the distribution by
the Escrow Agent of all of the Indemnification Escrow Shares in accordance with
this Agreement; provided that the provisions of Sections 5 and 6 shall survive
such termination.

 

9.          Notices. All notices, consents, waivers, and other communications
which are required or permitted under this Agreement shall be in writing will be
deemed given to a party (a) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) the date of transmission if sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment if such
notice or communication is delivered prior to 5:00 P.M., New York City time, on
a Business Day, or the next Business Day after the date of transmission, if such
notice or communication is delivered on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Business Day; (c) the date received
or rejected by the addressee, if sent by certified mail, return receipt
requested; or (d) seven days after the placement of the notice into the mails
(first class postage prepaid), to the party at the address, facsimile number, or
e-mail address furnished by the such party.

 

6

 

 

If to the Parent:

 

Akoustis Technologies, Inc.

f/k/a Danlax, Corp.

Transportnaya Street, 58-7

Nizhneudinsk, Russia 665106

Attn: Ivan Krikun

Telephone: 702 605-4427

 

with a copy to (which shall not constitute notice hereunder):

 

CKR Law LLP

1330 Avenue of the Americas

New York, NY 10019

Attn: Barrett S. DiPaolo, Esq.

Email: bdipaolo@ckrlaw.com

Facsimile: 212.400.6901

 

If to the Indemnification Representative:

 

Jeffrey B. Shealy

c/o Akoustis, Inc.

9805 Northcross Center Court, Suite H

Huntersville, NC 28078

Email: jshealy@akoustis.com

Facsimile: 704.997.5734

 

with a copy to (which shall not constitute notice hereunder):

 

CKR Law LLP

1330 Avenue of the Americas

New York, NY 10019

Attn: Barrett S. DiPaolo, Esq.

Email: bdipaolo@ckrlaw.com

Facsimile: 212.400.6901

 

If to the Escrow Agent:

 

CKR Law LLP

1330 Avenue of the Americas

New York, NY 10019

Attn: Mark E. Crone, Esq.

Email: mcrone@ckrlaw.com

Facsimile: 212.400.6901

7

 

 

Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 9.

 

10.       Successor Escrow Agent. In the event the Escrow Agent becomes
unavailable or unwilling to continue in its capacity herewith, the Escrow Agent
may resign and be discharged from its duties or obligations hereunder by
delivering a resignation to the parties to this Agreement, not less than 60 days
prior to the date when such resignation shall take effect. The Parent may
appoint a successor Escrow Agent with the consent of the Indemnification
Representative, which shall not be unreasonably withheld. If, within such notice
period, the Parent provides to the Escrow Agent written instructions with
respect to the appointment of a successor Escrow Agent and directions for the
transfer of any Indemnification Escrow Shares then held by the Escrow Agent to
such successor, the Escrow Agent shall act in accordance with such instructions
and promptly transfer such Indemnification Escrow Shares to such designated
successor. If no successor Escrow Agent is named as provided in this Section 10
prior to the date on which the resignation of the Escrow Agent is to properly
take effect, the Escrow Agent may apply to a court of competent jurisdiction for
appointment of a successor Escrow Agent.

 

11.       General.

 

(a)    Governing Law; Assigns. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.

 

(b)   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(c)   Entire Agreement. Except for those provisions of the Merger Agreement
referenced herein, this Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.

 

(d)   Waivers. No waiver by any party hereto of any condition or of any breach
of any provision of this Agreement shall be effective unless in writing. No
waiver by any party of any such condition or breach, in any one instance, shall
be deemed to be a further or continuing waiver of any such condition or breach
or a waiver of any other condition or breach of any other provision contained
herein.

 

8

 

 

(e)   Amendment. This Agreement may be amended only with the written consent of
the Parent, the Escrow Agent and the Indemnification Representative.

 

(f)    Consent to Jurisdiction and Service. The parties hereby absolutely and
irrevocably consent and submit to the jurisdiction of the courts in the State of
New York and of any federal court located in the State of New York in connection
with any actions or proceedings brought against any party hereto by the Escrow
Agent arising out of or relating to this Agreement. In any such action or
proceeding, the parties hereby absolutely and irrevocably waive personal service
of any summons, complaint, declaration or other process and hereby absolutely
and irrevocably agree that the service thereof may be made by certified or
registered first-class mail directed to such party, at their respective
addresses in accordance with Section 10 hereof.

 

(g)   Binding Effect. This Agreement shall be binding upon the respective
parties hereto and their heirs, executors, successors and assigns.

 

(h)   Taxes. As between the Parent and the Indemnifying Stockholders, the
Indemnifying Stockholders shall be treated as the owner of the Indemnification
Escrow Shares for tax purposes.

 

[signature page follows]

 

9

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

  AKOUSTIS TECHNOLOGIES, INC.         By:   /s/ Ivan Krikun   Name:   Ivan
Krikun   Title:  Chief Executive Officer         Jeffrey B. Shealy, Individually
and as
Indemnification Representative         /s/ Jeffrey B. Shealy   Jeffrey B. Shealy
        CKR LAW LLP         By: /s/ Mark E. Crone   Name:   Mark E. Crone  
Title: Co-Managing Partner

 

10

 

